 In the Matter of PHILLIPS PETROLEUM COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, A. F. L., LOCAL 626Case No. 16-R-1385.-Decided October 31, 1945Mr. Ed. Waite Clark,ofBartlesville,Okla., for the Company.Mr. H. R. Shepard,of Borger,Tex., for the Union.Mr. Donald B. Brady,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers,A. F. L., Local 626, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Phillips Petroleum Company, Bartlesville,Oklahoma,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice beforeWilliam J.Scott,Trial Examiner.Said hearing was held at Bartlesville, Okla-homa, on July 24, 1945.The Company and the Union appeared andparticipated.'All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPhillips Petroleum Company, a Delaware corporation, having itsprincipal operating office at Bartlesville, Oklahoma, is engaged in theproduction, refinement, sale, and distribution of petroleum productsin 22 States of the United States.This proceeding concerns certainemployees of the Company's Denoya and Reserve gasoline plants, bothlocated in Oklahoma, where the Company refines finished petroleumproducts.During the month of June 1945 the Company produced at1 Although a copy of the notice of hearing was served upon The "66" Guild and Asso-ciated Oil Field Workers,they failed to appear and participate in the hearing.64 N. L.R. B., No. 112.658 PHILLIPS PETROLEUM COMPANY659these plants finished products valued at approximately $263,274.68.During the same period it shipped from these plants to points outsidethe State of Oklahoma finished products valued at approximately$109,931.19.,The Company admits that it is engaged in interstate commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers,Local 626,affiliatedwith theAmerican Federation of Labor, is a labor organization ad-mitting tomembership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONOn May 31, 1945, the Union sent a telegram to the Company re-questing recognition as bargaining representative of the employeesat the Denoya and Reserve gasoline plants. The Company answeredon the same day stating that it would not recognize the Union in theabsence of certification by the Board.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerning,the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find in substantial accordance with the agreement of the partiesthat all employees at the Company's Denoya and Reserve gasolineplants located near Webb City and Fairfax, Oklahoma, excludingclerical, technical, and administrative employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, or2The FieldExaminerreported that the Unionsubmitted 55 authorization cards 5zof which containedsignatures of persons whose namesappeared on the Company's payroll of June 1, 1945, and 28 of the cards were datedin April 1945, and 19 were datedin May 1945 and 5 wereundated ; thatthere are approximately 95 personsin the appropriateunit.The Companycontends that an electionshould not be conductednow becausethe Unionlost an election among theemployees involved here in November 1944.However in viewof the Union'sprima faciemajority showing and the fact that nearly a yearhas elapsedsince the last election we find no merit in this contention.As we have pointed outmany times,a union is not requiredto prove by legal evidenceat the hearing in a pro-ceeding under Section 9(c) of the Actthe number of employees it represents;but onlyto exhibitto the Board'sadministrative agents, whoduly report thereon to the Board,a showing in support of its representation claims sufficient to warrant further investiga-tion via thehearing and an election.SeeMatter of Buffalo Arms Corporation,57 N. L.A. B. 1560 ,Matter of Amos-Thompson Corporation,49 N. L R. B. 423;Matter of Bake-lite Corporation,60 N L R B 318 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phillips PetroleumCompany, Bartlesville, Oklahoma, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the" polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tional Association of Operating Engineers, Local 626, affiliated withthe American Federation of Labor.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.8 The Company's repairmen are presently undergoingtraining in mechanical maintenanceThis is only a temporaryassignmentand the repairmen are considered as regular employeesin the unit.We shall therefore permit themto vote even though they may be on suchtemporaryassignment.°